Citation Nr: 1224432	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In March 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by an Acting Veterans Law Judge. A transcript of that hearing has been associated with the Veteran's VA claims folder.

The Acting Veterans Law Judge who conducted the March 2010 hearing has retired.  Correspondence was sent to the Veteran in June 2012 inquiring whether he desired a new Board hearing in conjunction with this appeal. The Veteran responded that same month that he would like to appear at a hearing before a Veterans Law Judge at his local RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran requested that he be scheduled for a Travel Board hearing to be held at the RO before a Veterans Law Judge. The RO should undertake to schedule the requested hearing. 

Accordingly, the case is REMANDED for the following action:



The RO should schedule a Travel Board hearing for the appellant to be held at the RO before a Veterans Law Judge in accordance with 38 C.F.R. §§ 19.75, 20.704 (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


